Exhibit 10.1

 

SOVEREIGN BANK — LOAN NO. 17003864 (REVOLVING CREDIT FACILITY)

SOVEREIGN BANK — LOAN NO. 17025057 (TERM LOAN FACILITY — TRANCHE C)

 

THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this “Amendment”) dated as of
AUGUST 31, 2011 (the “Effective Date”), but effective with respect to Section 2,
Section 6 and Section 9 below as of SEPTEMBER 16, 2011, is by and between
SOVEREIGN BANK, a Texas state bank (together with its successors and assigns,
“Lender”) and TGC INDUSTRIES, INC., a Texas corporation (“Debtor”).

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein; and

 

WHEREAS, Debtor has executed and delivered to Lender that certain AMENDED AND
RESTATED PROMISSORY NOTE dated as of SEPTEMBER 16, 2009 (as amended, modified,
and restated from time to time, the “Revolving Credit Note”) in the principal
amount of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00); and

 

WHEREAS, the parties desire to amend the Agreement pursuant to the terms and
conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Defined Terms.   Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby. Notwithstanding the foregoing, Section 1(n) of the
Agreement is hereby amended in its entirety to read as follows:

 

(n)           “Note” means, individually and collectively, any promissory note
(including, but not limited to, (i) the AMENDED AND RESTATED PROMISSORY NOTE
dated as of SEPTEMBER 16, 2009 in the principal amount of FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00) executed by Debtor and payable to the order of
Lender (as such promissory note may be amended, modified or restated from time
to time, the “Revolving Credit Note”), (ii) the PROMISSORY NOTE dated as of
SEPTEMBER 16, 2010 in the principal amount of ONE MILLION NINE HUNDRED EIGHTY-
EIGHT THOUSAND NINE HUNDRED TEN AND NO/100 DOLLARS ($1,988,910.00) executed by
Debtor and payable to the order of Lender (as such promissory note may be
amended, modified or restated from time to time, the “Term Note — Tranche A”),
(iii) the PROMISSORY NOTE dated as of DECEMBER 30, 2010 in the principal amount
of TWO MILLION NINE HUNDRED EIGHTY-SIX THOUSAND TWO HUNDRED AND NO/100 DOLLARS
($2,986,200.00) executed by Debtor and payable to the order of Lender (as such
promissory note may be amended, modified or restated from time to time, the
“Term Note — Tranche B”), and (iv) the PROMISSORY NOTE dated as of AUGUST 31,
2011 in the principal amount of SIX MILLION SEVEN HUNDRED SIXTY-FIVE THOUSAND
SIX HUNDRED NINETEEN AND 22/100 DOLLARS ($6,765,619.22) executed by Debtor and
payable to the order of Lender (as such promissory note may be amended, modified
or restated from time to time, the “Term Note — Tranche C”)).

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE

SOVEREIGN BANK – TGC INDUSTRIES, INC.

 

1

--------------------------------------------------------------------------------


 

2.             Amendment to Section 2(a) of Agreement.    Effective as of
SEPTEMBER 16, 2011, Section 2(a) of the Agreement is hereby amended in its
entirety to read as follows:

 

(a)           Establishment of Credit Facility. Subject to the terms and
conditions set forth in this Agreement and the other Loan Documents, Lender
hereby agrees to lend to Debtor an aggregate sum not to exceed the lesser of
(i) an amount equal to the Borrowing Base, or (ii) FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00) (the “Revolving Credit Facility”), on a revolving basis
from time to time during the period commencing on the date hereof and continuing
until: (i) the acceleration of the Indebtedness pursuant to the terms of the
Loan Documents; (ii) SEPTEMBER 16, 2012; or (iii) such other date as may be
established by a written instrument between Debtor and Lender from time to time
(the “Revolving Credit Maturity Date”). If at any time the sum of the aggregate
principal amount of Loans outstanding hereunder exceeds lesser of the Revolving
Credit Facility or the Borrowing Base, such amounts shall be deemed an
“Overadvance.” Debtor shall immediately repay the amount of such Overadvance
plus all accrued and unpaid interest thereon upon written demand from Lender.
Notwithstanding anything contained herein to the contrary, an Overadvance shall
be considered a Loan and shall bear interest at the Rate as set forth in the
Revolving Credit Note and be secured by this Agreement. Subject to the terms and
conditions hereof, Debtor may borrow, repay and reborrow funds under the
Revolving Credit Facility.

 

3.             Amendment to Section 2(c) of Agreement.  Section 2(c) of the
Agreement is hereby amended in its entirety to read as follows:

 

(c)           Term Loan Facilities. Subject to the terms and conditions set
forth in this Agreement and the other Loan Documents, (x) Lender hereby agrees
to lend to Debtor in a single advance an aggregate sum not to exceed ONE MILLION
NINE HUNDRED EIGHTY-EIGHT THOUSAND NINE HUNDRED TEN AND NO/100 DOLLARS
($1,988,910.00) (the “Term Loan Facility — Tranche A”) on SEPTEMBER 16, 2010 and
continuing until: (i) the acceleration of the Indebtedness pursuant to the terms
of the Loan Documents; (ii) SEPTEMBER 16, 2013; or (iii) such other date as may
be established by a written instrument between Debtor and Lender from time to
time (the “Term Maturity Date — Tranche A”), (y) Lender hereby agrees to lend to
Debtor in a single advance an aggregate sum not to exceed TWO MILLION NINE
HUNDRED EIGHTY-SIX THOUSAND TWO HUNDRED AND N0/100 DOLLARS ($2,986,200.00) (the
“Term Loan Facility — Tranche B”) on DECEMBER 30, 2010 and continuing until:
(i) the acceleration of the Indebtedness pursuant to the terms of the Loan
Documents; (ii) DECEMBER 30, 2013; or (iii) such other date as may be
established by a written instrument between Debtor and Lender from time to time
(the “Term Maturity Date — Tranche B”), and (z) Lender hereby agrees to lend to
Debtor in a single advance an aggregate sum not to exceed SIX MILLION SEVEN
HUNDRED SIXTY-FIVE THOUSAND SIX HUNDRED NINETEEN AND 22/100 DOLLARS
($6,765,619.22) (the “Term Loan Facility — Tranche C,” and together with the
Term Loan Facility — Tranche A and the Term Loan Facility — Tranche B, the “Term
Loan Facility”) on AUGUST 31, 2011 and continuing until: (i) the acceleration of
the Indebtedness pursuant to the terms of the Loan Documents; (ii) AUGUST 31,
2014; or (iii) such other date as may be established by a written instrument
between Debtor and Lender from time to time (the “Term Maturity Date — Tranche
C”).

 

4.             Amendment to Section 3 of Agreement.  Section 3 of the Agreement
is hereby amended in its entirety to read as follows:

 

3.             Promissory Notes, Rate and Computation of Interest.    (i) the
Revolving Credit Facility shall be evidenced by the Revolving Credit Note,
(ii) the Term Loan Facility — Tranche A shall be evidenced by the Term Note —
Tranche A, (iii) the Term Loan Facility — Tranche B shall be evidenced by the
Term Note — Tranche B, and (iv) the Term Loan Facility — Tranche C shall be
evidenced by the Term Note — Tranche C. Interest on each Note shall accrue at
the rates set forth therein. The principal of and interest on each Note shall be
due and payable in accordance with the terms and conditions set forth in such
Note and in this Agreement.

 

5.             Addition of Section 7(q) to Agreement.  Section 7(q) is hereby
added to the Agreement in the correct alphabetical order as follows:

 

2

--------------------------------------------------------------------------------


 

7(q)         Change In Control. Debtor shall not permit any change in Control of
Debtor, whether by sale, acquisition, merger or otherwise, unless Lender has
been given FIFTEEN (15) days prior written notice of such event and has given
its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) to such event.

 

6.             Addition of Section 12(k) to Agreement. Effective as of SEPTEMBER
16, 2011, Section 12(k) is hereby added to the Agreement in the correct
alphabetical order as follows:

 

(k)           Change in Control. A change in Control shall have occurred
(measured by comparison to the Control of Debtor as of SEPTEMBER 16, 2011).

 

7.             Grant of Security Interest. Lender and Debtor agree that (a) a
separate and distinct portion of the Collateral shall secure the Revolving
Credit Facility, and (b) a separate and distinct portion of the Collateral shall
secure the Term Loan Facility. Accordingly, as collateral security for the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Indebtedness arising under the Revolving Credit Facility,
Debtor hereby re-pledges to and re-grants Lender, a security interest in, all of
Debtor’s right, title and interest in the Collateral described in Sections
1(d)(i), (iii) and (iv) of the Agreement, whether now owned by Debtor or
hereafter acquired and whether now existing or hereafter coming into existence.
As collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Indebtedness arising under
the Term Loan Facility, Debtor hereby pledges to and grants Lender, and
re-pledges to and re-grants Lender, a security interest in, all of Debtor’s
right, title and interest in the Collateral described in Section 1(d)(ii),
(iii) and (iv) of the Agreement, whether now owned by Debtor or hereafter
acquired and whether now existing or hereafter coming into existence.

 

8.             Amendment to Exhibit 1(d) to Agreement.  Exhibit 1(d) to the
Agreement is hereby amended in its entirety in the form of Exhibit 1(d) attached
hereto.

 

9.             Extension of Maturity Date of Revolving Credit Note. Effective as
of SEPTEMBER 16, 2011, the term “Maturity Date” as used in the Revolving Credit
Note shall mean: “the earlier of (i) the acceleration of the Indebtedness
pursuant to the terms of the Loan Documents; (ii) SEPTEMBER 16, 2012; or
(iii) such other date as may be established by a written instrument between
Debtor and Lender from time to time.”

 

10.           Conditions Precedent. The obligations of Lender under this
Amendment shall be subject to the condition precedent that Debtor shall have
executed and delivered to Lender this Amendment and such other documents and
instruments incidental and appropriate to the transaction provided for herein as
Lender or its counsel may reasonably request, including, without limitation, the
Term Note — Tranche C.

 

11.           Payment Expenses. Debtor agrees to pay all reasonable attorneys’
fees of Lender in connection with the drafting and execution of this Amendment.

 

12.           Ratifications. Except as expressly modified and superseded by this
Amendment, the Agreement and the other Loan Documents are ratified and confirmed
and continue in full force and effect. The Loan Documents, as modified by this
Amendment, continue to be legal, valid, binding and enforceable in accordance
with their respective terms. Without limiting the generality of the foregoing,
Debtor hereby ratifies and confirms that all liens heretofore granted to Lender
were intended to, do and continue to secure the full payment and performance of
the indebtedness arising under the Loan Documents. Debtor agrees to perform such
acts and duly authorize, execute, acknowledge, deliver, file and record such
additional assignments, security agreements, modifications or agreements to any
of the foregoing, and such other agreements, documents and instruments as Lender
may reasonably request in order to perfect and protect those liens and preserve
and protect the rights of Lender in respect of all present and future
collateral. The terms, conditions and provisions of the Loan Documents (as the
same may have been amended, modified or restated from time to time) are
incorporated herein by reference, the same as if stated verbatim herein.

 

3

--------------------------------------------------------------------------------


 

13.           Representations, Warranties and Confirmations. Debtor hereby
represents and warrants to Lender that (a) this Amendment and any other Loan
Documents to be delivered under this Amendment (if any) have been duly executed
and delivered by Debtor, are valid and binding upon Debtor and are enforceable
against Debtor in accordance with their terms, except as limited by any
applicable bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles, (b) no
action of, or filing with, any governmental authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment, and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not and
will not constitute a violation of any laws, agreements or understandings to
which Debtor is a party or by which Debtor is bound.

 

14.           Release. Debtor hereby acknowledges and agrees that there are no
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of Debtor under the Loan Documents and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, and that Debtor has no right to seek affirmative relief or
damages of any kind or nature from Lender. To the extent any such defenses,
counterclaims, offsets, cross-complaints, claims, demands or rights exist,
Debtor hereby waives, and hereby knowingly and voluntarily releases and forever
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever, whether known or unknown, such
waiver and release being with full knowledge and understanding of the
circumstances and effects of such waiver and release and after having consulted
legal counsel with respect thereto.

 

15.           Multiple Counterparts. This Amendment may be executed in a number
of identical separate counterparts, each of which for all purposes is to be
deemed an original, but all of which shall constitute, collectively, one
agreement. Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.

 

16.           Reference to Loan Documents. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof containing a
reference to any Loan Document shall mean and refer to such Loan Document as
amended hereby.

 

17.           Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

18.           Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

4

--------------------------------------------------------------------------------


 

LENDER:

 

ADDRESS:

 

 

 

SOVEREIGN BANK

 

6060 Sherry Lane

 

 

Dallas, TX 75225

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

 

With copies of notices to:

 

GARDERE WYNNE SEWELL LLP

 

 

1601 Elm Street, Suite 3000

 

 

Dallas, TX 75201-4761

 

 

Attention: Steven S. Camp

 

 

 

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

TGC INDUSTRIES, INC.

 

101 E. Park Blvd., Suite 955

 

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

President & CEO

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1(d)

GEOSPACE EQUIPMENT

 

The items described in Section 1.1, Section 2.1 and Section 3.1 of Page 2 of the
attached Quotation No. 0810-7795 Rev 1 from Geospace Technologies submitted to
Wayne A. Whitener.

 

The items described in that certain Proforma Invoice No. 55609 dated as of
December 13, 2010 from Geospace Technologies which are identified as follows:

 

Quantity

 

Description

3,000

 

450-00800-01 GSR Top Level Assy 1 Channel

3,300

 

454-04190-01 Batt, GSR, Single SR LiPo 14.4V xl0Ah

 

The items described in that certain Invoice No. 99-072511-01 dated as of
July 25, 2011 from Geospace Technologies which are identified as follows:

 

Quantity

 

Description

5000

 

GSR-1 (450-00800-01-CAP)

6000

 

Battery Pack (BP-1) (454-04190-01-CAP)

40

 

Charger Cabinet (454-04210-03-CAP)

1

 

(FMC) w/ (GSI) (461-01480-01-CAP)

8

 

Source Recorder Decoder (461-01350-02-CAP)

10

 

GSR-LV (Line Viewer) (461-01110-02-CAP)

3

 

Data Transfer Module (450-00850-03-CAP)

1

 

GeoRes-XTC (450-00910-06-CAP)

5000

 

GS-One (GEO93041-01-CAP)

1

 

42’ GSR Field Trailer (450-01030-03-CAP)

1

 

GSR Generator Trailer (450-01040-04-CAP)

10

 

Western Digital 2TB MyBook (173-00078-CAP)

 

6

--------------------------------------------------------------------------------

 